 O. L. WILLIS, INC. '203O. L. Willis,Inc.andTeamstersLocal 315,Interna-tionalBrotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case32-CA-737223 January 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 7 November 1985 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed cross-excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptionsand briefs and has decided to affirm the judge's rul-ings, findings, and conclusions and to adopt therecommended Order.'ORDERThe National Labor Relations Board adopts therecommended Order of, the administrative lawjudge and orders that the Respondent, O. L. Willis,Inc.,Martinez, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order.iThe General Counsel excepts to the judge's recommended Order tothe extent that it does not include a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing this Order In denying theGeneral Counsel's request for this remedy, we do not rely on the judge'sdiscussion in fn 9 of his decision. We, however, find that under the cir-cumstances of this case it is unnecessary to include such a clause.DavidDominguez,Esq.,for the GeneralCounsel.Robert Cassel, Esq. (Cassel & Araham),-of San Francisco,California, for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Adminstrative Law Judge. On13 July 19851 Teamsters Local 315 (the Union) chargedthatO.L.Willis, Inc. (Respondent) violated Section8(a)(1) and (5) of the National Labor Relations Act byrefusing to bargain concerning the effects on its repre-sented employees resulting from Respondent's closing ofitsMartinez, California facility. On 19 August the Gener-alCounsel of the National Labor Relations Board(NLRB or the Board) issued a complaint pursuant toiUnless shown otherwise,all dates refer to the 1985 calendar year.Section 10(c) of the ActallegingRespondent violatedthe Act essentially as charged. The complaint,as amend-ed, prays for the entry of a remedial order in accordwith the Board's decision inTransmarineNavigationCorp.,170 NLRB 389 (1968), and a special remedial pro-vision requiring Respondent to submit to discovery inthe manner provided by the Federal Rules of Civil Pro-cedure for the purpose of determining or securing com-pliance with the remedial order sought.' As Respondentdoes not dispute the material allegations of the 'com-plaint, it filed no answer. However, Respondent vigor-ously disputes the legal authority of the Board to order aTransmarineremedy.I heard this matter on 15 October at Oakland, Califor-nia.Having carefully considered the hearing record andthe posthearing briefs filed by the General Counsel andRespondent, I have concluded on the basis of the follow-ing that Respondent violated the Act, as alleged, andthat theTransmarineremedy is appropriate but the dis-covery remedy is not.FINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICEA. The Undisputed Complaint AllegationsRespondent intentionally chose not to file an answer tothe General Counsel's complaint. Accordingly, I deemthe followingallegationsof the complaint to be true:21.The unfair labor practice charge was filed by theUnion on 12 July and a copy thereof was served on Re-spondent by certified mail about 15 July.2.At all times material, Respondent, a California cor-poration with an office and place of businessinMartinez,California, has been engaged in the operation of an intra-state trucking and terminal facility deliveringgeneralmerchandise for other business entities. During the 12months preceding the issuance of the complaint, Re-spondent, in the course and conduct of its' business oper-ations, purchased and received goods valued in excess of$50,000 from sellers located within the State of Califor-nia,which sellers or suppliers had received such goodsin substantially the same form directly from outside theState of California.3.Respondent is now, and has beenat all times materi-al, an employer engaged in commerce within,the mean-ing of Section 2(2), (6), and (7) -of the Act.4.The Union is now, and has been at all times materi-al,a labor organization within the meaning of Section2(5) of the Act.5.At all times material, O. L. Willis Jr. occupied theposition of Respondent's president and is now, and hasbeen at alltimes material,a supervisor of Respondentwithin the meaning of Section 2(11) of the Act and anagent of Respondent within the meaning of Section 2(13)of the Act.2 Sec. 102 20 of the NLRB's Rules and Regulations provides that if noanswer is filed, the complaint allegations "shall be deemed to be admittedto be true and shall be so found by the Board, unless good cause to thecontrary is shown "27 8 NLRB No. 29 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The following described employees of Respondentconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All full-time and regular part-time drivers, anddriver-helpers employed by Respondent at its Mar-tinez,California facility;excludingall other employ-ees,office clerical employees,managerial employ-ees, guards, and supervisors, as defined in the Act.7.Since about 1958,and at all times material, theUnion has been the designated exclusive collective-bar-gaining representative of the employees in the unit, andsince that date the Union has been recognized as suchrepresentative by Respondent.Such recognition has beenembodied in successivewrittencollective-bargainingagreements;the most recent of which (the Agreement)was effective by its terms for the period 1 April 1979 to31March 1982.8.At all times since 1958,the Union,by virtue of Sec-tion 9(a) of the Act, has been, and is, the exclusive repre-sentative of the employees in the unit, for the purpose ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.9.About 1 June, Respondent ceased operations fromitsMartinez,California terminal.10.Respondent engaged in the acts and conduct de-scribed above in paragraph 9 without prior notice to theUnion and without having afforded the Union an oppor-tunity to negotiate and bargain as the exclusive repre-sentative of Respondent's employees in the unit with re-spect to the effects of such acts and conduct.11.From about 1 June to 30 July, Respondent failedand refused to negotiate with the Union concerning theeffects of Respondent's decision to cease operations at itsMartinez,California terminal.12.The subject matter set forth in paragraph 11 relatesto the wages,hours, and other terms and conditions ofemployment of the employees in the unit and is a manda-tory subject for the purpose of collective bargaining.13.By the acts and conduct described above in para-graphs 9, 10, and 11, and by each of those acts, Respond-ent has failed and refused,and is failing and refusing, tobargain collectively and in good faith with the represent-ative of its employees, and Respondent thereby has beenengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and(5) and Section2(6) and (7) of the Act.B. Other EvidenceInsofar as is known,Respondent's former Martinez fa-cilitywas its only terminal. Since closing that terminal,Respondent has liquidated its assets,with the exceptionof some cash in its corporate bank account which isbeing maintained pending the outcome of this proceed-ing. O.L.Willis,Respondent's president,is now engagedin business as the sole proprietor of a trucking brokeragefirm.Charles Brown and Ed Lemmons, the remaining unitemployees on Respondent's payroll when it ceased oper-ation,were informed by Willis of Respondent's intentionto close a couple of months before it occurred. In thefinal calendar quarter of Respondent's operation, Brownwas employed more or less on a regular full-time basis.After Respondent ceased active operation, Brown re-mainedemployed until the payroll period ending 14 Juneto prepare Respondent's rolling stock for a 7 June publicauction and to clean up around the Martinez facility.At the 7 Juneauction,Brown purchased a truck andset of trailers and has since entered his own business asan independent trucking contractor. Willis estimates thatBrown has earned from $1500 to $2000 per weekthrough his brokerage operation and asserted that Brownhas contracted to haul for others. Considering theirpresent business relationship,it is fair to assume thatWillis'statements about Brown's earnings refers to grossincome without regard for Brown'sbusiness expenseswhich would be of no concern to Willis. WhetherBrown's business is profitable or not is not known.3WillischaracterizedLemmons' employment in thefinal quarter as part time. However, other evidenceshows that a dispute erupted during this period whichled Lemmons to file a grievance with the Unionallegingthat Respondent used drivers with less seniority to per-form work when Lemmons was available. AlthoughWillis maintained that Lemmons' grievance lacked merit,he settled the grievance by making a cash payment toLemmons by a check dated 17 July. Respondent's pay-roll reflects that Lemmons was last employed by Re-spondent during the payroll period ending 18 May.In addition,Williswas notified in the final month ofoperation that Lemmons had filed a permanent disabilityclaim with the Respondent's workers'' compensation car-rier.Willis,who had no direct notice of Lemmons' dis-ability, cooperated in furnishing information to the insur-er's investigator and physician but did not know the finaloutcome of the claim. No evidence was adduced fromany other source concerning Lemmons' claim or its out-come, if any.4C. Contentions and ConclusionsThat Respondent violated Section 8(a)(1) and (5) ofthe Act by failing to notify the Union of its intention toclose and thereby deprived the Union of the opportunityto bargain concerning the effects of the closing on em-ployees is undisputed and I so find.InterstateTool Co.,177 NLRB 686 (1969), and the cases cited therein.5S Brown was not called as a witness nor was his presence at the hear-ing called to my attention4Lemmons' presence at the hearing was made known by the GeneralCounsel's request to consult with him before stipulating to his earningsfor the March-May period However, neither party called Lemmons as awitness. The General Counsel maintained that the entire inquiry concern-ing the postclosing events lack relevance to any issue involved.5Par 9 of the complaint alleges only the Respondent ceased operationabout 1 June. Pars 10, 11, and 12 of the complaint allege, in essence, thatRespondent failed to bargain with the Union concerning the effects onemployees flowing from its cessation of operations. Par. 13 of the com-plaint alleges that Respondent violated Sec.8(a)(1) and(5) of the Act bythe conduct described in "paragraphs 9, 10, and 11, and by each of saidacts " To the extent that the General Counsel alleges that Respondentviolated the Actsolelyby closing its Martinez facility, it is unwarranted.TextileWorkers v. Darlington Co,380 U.S. 263 (1965). 0 L. WILLIS, INC.205To remedy that violation, the General Counsel seeks alimited backpay order as provided inTransmarine Navi-gation Corp.,supra, and its progeny, the usual remedy incasesof this nature. Respondent disputes the need for aTransmarineremedy here. It argues that Brown sufferedno "deleterious effects whatsoever" from the closing be-cause of his income as an "independent hauler." As forLemmons, Respondent argues that "no evidence was of-fered by the Counsel for the General Counsel that .. .Mr. Lemmons had failed to obtain a permanent disabilityrating by the time of the hearing or thereafter." In theRespondent's view, the "most common form" of benefitsto be derived from effects bargaining in these situationsis severance compensation which would have been inap-propriate for either Brown (who, in Respondent's view,benefitted by the closing) or Lemmons (who, in Re-spondent's view, must be presumed to be physically un-qualified for further employment). For these reasons Re-spondent claims that aTransmarineremedy "is inappro-priate and unlawful" as' "there exists no statutory author-ity for the Board to impose a penalty and, in the absenceof any showing of injury to the employees affected ...no monetary penalty is appropriate."The factual and legal basis for the Respondent'sremedy argument are unsupportable. Respondent has notshown that Brown has "benefitted" by his postclosingbusiness as an independent hauler. Rather, it has shownonly that his gross income from thatbusinesshas exceed-ed his gross wages as its employee. Where Brown standseconomically after he pays his presentbusiness-expensesis anybody's guesson the basis of this record. And as forLemmons, Respondent erroneously equates his mereclaim of some unspecified permanent disability with aproven incapacity to work at all. Thus,even assumingsome legal basis for Respondent's argument, the recordhere would not justify denying the limited backpay ef-fects bargaining remedy sought.Respondent's claim that the Board lacks statutory au-thority to impose aTransmarineremedy because it is pu-nitive also lacks merit. As explained in that case, theobject of such a remedy is twofold. First, the remedydoes seek to make employees whole for their losses tolimited degree. Secondly, and more importantly,Trans-marineand othersimilar8(a)(5) remedies are designed torestore at least some economic inducement for an em-ployer to bargain as the law requires. This approach hasbeen recognized as a lawful exercise of the Board's au-thority under Section 10(c) of the Act to devise appro-priate remedial action.NLRB v. Master Slack,unofficial-ly reported at 120 LRRM 2514, 2519 (6th Cir. 1985). At-tempts to label such 'remedies as unlawfully punitive hasbeen rejected by both the courts and the Board. See,e.g.,Yorke v. NLRB,709 F.2d 1138, 1145 (7th Cir.' 1983);Royal Plating Co.,148NLRB 545, 548 (1964). And, asthe General Counsel correctly notes, the Board has im-posed aTransmarineremedy even in the face of evidencethat displaced employees earned more in their new em-ployment.Walter Pape, Inc.,205 NLRB 719 (1973). Nospecial circumstanceswere shown to justify refusingsuch a remedy especially where, as here, it is specificallysought by the General Counsel. As I am bound by theBoard's precedent until it is overruled by the SupremeCourt, the requestedTransmarineremedy will be im-posed.Lenz Co.,153 NLRB 1399 (1965).II.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCERespondent's unlawful activities, described in sectionI,occurring in connection with its operations at the rele-vant times, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing the free flow of commerce.CONCLUSIONS OF LAW1.Respondent,at the material times,was an employerwithin the meaning of Section 2(11) of the Act engagedin commerce or an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.By failing to notify the Union it intended to close itsMartinez,California facility and thereby provide theUnion with an opportunity to bargain concerning the ef-fects of that closing on employees represented by theUnion, Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) and (5) of the Act.4.The unfair labor practice specified above affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent engaged in the unfairlabor practice specified above, I recommend an orderwhich provides that Respondent cease an desist there-from and take certain affirmative action described belowwhich is designed to effectuate the purposes of the Act.Because Respondent failed to bargain about the effectsof the closing of its Martinez facility, the unit employeeswere deprived of an opportunity to bargain through theircollective-bargaining representative at a time when Re-spondent was still in need of thier services and a measureof bargaining power existed.Now, no meaningful bar-gaining can be assured without restoring some economicstrength to the Union at the bargaining table. To do this,the order here requires Respondent to bargain with theUnion concerning the effects on unit employees from theclosing of the Martinez facility. As noted above, the bar-gaining order is accompanied' with a limited backpay re-quirement designed to make, employees whole for anylosses and to recreate a situation in which the Union'sbargaining position is not" entirely devoid of economicconsequences for Respondent. This is done by requiringRespondent to pay backpay to its employees in themanner required inTransmarine,supra.Thus,Respond-ent shall pay employees backpay at the rate of theirnormal wages when last in Respondent's employ from 5days -after the date of this decision until the occurrenceof the earliest of the following conditions: (1) the dateRespondent bargains to agreement with the Union onthose subjects pertaining to the effects of the closing onits employees; (2) a bona fide impasse in bargaining; (3)the Union's failure to request bargaining within 5 days of 206DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's notice of its desire to bargain with theUnion; or (4) the Union's subsequent failure to bargain ingood faith; but in no event shall the sum paid to any ofthe unit employees exceed the amount the employeewould have earned as wages from the date of the closingto the time the employee secured equivalent employ-ment,or the date on which Respondent offered to bar-gain,whichever occurs sooner; provided, however, thatin no event shall this sum be less than these employeeswould have earned for a 2-week period at the rate oftheir normal wages when last in Respondent's employ.Backpay shall be based on earnings which the terminatedemployees would normally have received during the ap-plicable period, less any net interim earnings, and shallbe computed on a quarterly basis in the manner set forthinF.W. Woolworth Co.,90 NLRB 289 (1950), togetherwith interest as provided inIsisPlumbingCo.,138NLRB 716 (1962); andOlympicMedical Corp.,,250NLRB 146 (1980). To the extent that Lemmons receivedany workers' compensation benefits, their interim earn-ings natureshall be determined in accord withCanovaMoving & Storage,261NLRB 639 (1982).6 Finally, Re-spondent shall be required to mail a copy of the attachednotice to the Union and to the last known addresses ofits former employees in order to advise them of the out-come of this proceeding.On these findings of fact and conclusions of law andon the entire record, I issue the following?ORDERThe Respondent, O. L. Willis, Inc., Martinez, Califor-nia, its officers,agents,successors,and assigns, shall6During a prehearmg conference concerning this case,the GeneralCounsel tookthe positionthatinterim earningsshould not be deductedfromthe grossbackpay computedunder theTransmanneremedy. At thattime it apparently was the-General Counsel's view thatthe limited back-pay remedy is forthe purpose of restoring some economicstrength to aunion's bargaining position and, as such,was for a fundamentally differ-ent purpose thana backpayremedy in discrimination cases.Apparently,the General Counsel felt that an interimearningsdeduction would dilutethe economicstrength the remedy seeks to restore The General Counselnoted thatTransmarineand some of its progeny make no mention of aninterim earnings deduction.See, e g ,Tucson Yellow Cab,275 NLRB 170(1985);National Car Rental,252 NLRB 159 (1980);Walter Pape,supra;andTransmarine,supra. On the other hand, certainTransmarineremedycasesdo providefor interimearnings deductionsSee, e g.,Jade Handbag,269 NLRB 259 (1984);Modern Angel, Inc,258 NLRB 1216 (1981),Hill-crestFurniture,253 NLRB 72 (1980); andUncle John's Pancake House,232 NLRB 438 (1977). The General Counsel's postheanng brief does notaddressthismatter I have included an interim earningsoffsetm accordwith the latter cases to avoidany confusion at the compliancestage. Inmy judgment,itwould be an error to construethe Board's silence in theformer cases as an indicationthat the Board didnot intend the usual in-terim earningsdeduction. The circumstancesin this casemake it highlyunlikelythattheUnion's economicleveragewould be diluted in anymannerby deducting employee netinterim earningsfrom the gross back-pay due inaccord with the usual Board practice. Thus,Brown is en-gagedin a highly competitivebusiness inwhich operationalexpensesoften consumea large portion of the gross income and Lenunons' statusappears veryuncertain.As Respondent has ceased operating entirely, itsonly methodtominimizeits liability exposure is to promptly engage ingood-faith effectsbargainingwith the Union7 If no exceptionsare filed as provided by Sec 102.46 of theBoard'sRules andRegulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard- and all objectionsto them shallbe deemed waived for all pur-poses.1.Cease and desist from(a)Refusing to bargain collectively with TeamstersLocal 315,InternaitonalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,concerning the effects of closing its Martinez,Californiafacility on employees in the following appropriate unit:All full-time and regular part-time drivers, anddriver-helpers employedby O. L.Willis, Inc. at itsMartinez,California facility;excluding all other em-ployees, office clerical employees,managerial em-ployees, guards, and supervisors,as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)On request, bargain with Teamsters Local 315 con-cerning the effects on employees in the above unit result-ing from closing its Martinez, California facility, andreduce to writing any agreement reached as a result ofsuch bargaining.,(b) Reimburse employees in the manner set forth in theremedy section of this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze theamountof backpay due under thetermsof this Order.(d)Mail a copy of the attached notice marked "Ap-pendix" to Teamsters Local 315 and to all employeeswho were employed at its Martinez, California facilityafter the decision was made to close that facility."Copies of the notice, on forms provided by the RegionalDirector for Region 32, shall, be signed by Respondent'srepresentative and shall be mailed to Teamsters Local315 and to the last known address of each unit employee.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.98 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."9The General Counsel's complaint requests a visitatorial clause in therecommended Order permitting the use of discovery under the FederalRules of Civil Procedure to investigate any compliance questions. TheGeneral Counsel's brief contains protracted argument on behalf of such aclause;Respondent's brief did not address the question Entirely asidefrom the lack of Board precedent for such an order, the General Coun-sel's brief is unconvincingThe General Counsel eschews the use of theinvestigatory subpoena authorized in Sea 11 of the Act on the groundthat it would be too time consuming but does not explain how discoverywould cause less delay. The two cases cited by the General Counsel de-monstrative of delay in subpoena proceedings(NLRB v. Martins FerryHospital Assn.,654 F.2d 455 (6th Cir 1981), andNLRB v. Dutch Boy,Inc.,606 F.2d 929 (10th Cir 1979)) did not involve the use of subpoenasin aid of compliance with Board or court orders and, thus, are not at allreflective of a judicial attitude toward the problem the General Counseladdresses. A review of Table 21 in the Board's Annual Reports stronglyContinued O. L. WILLIS, INC.207suggests either a historical underutilization of the Board's investigatorysubpoena power or significant voluntary compliance with its use. Myown personal experience, after nearly a quarter of a century with theBoard,convinces me that it is the former and not the latter. Regardless,Table 21indicates that there has been only a minimal opportunity to de-velop supporting legal precedent for the use of the statutory subpoenapower which would have a salutary effect on many aspects of theBoard's statutory mission, as well as compliance. Moreover, the GeneralCounsel's request for this novel procedural departure involves a matterwhich is better suited to an exhaustive review which could be achieved ifthe Board exercised its rulemaking power under the Administrative Pro-cecturesAct, especiallyin viewof theBoard's historical refusal to permitdiscoveryin its complaint proceedings.For these reasons, the GeneralCounsel's request for a visitatorial clause in the recommended Order isdenied.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withTeamsters Local 315 concerning the effects on you re-sulting from closing our Martinez, California facility.The employees represented by Local 315 are:All full-time and regular part-time drivers, anddriver-helpers employed by O. L. Willis, Inc. at itsMartinez, California facility; excluding all other em-ployees, office clerical employees,managerial em-ployees,guards,and supervisors,as defined in theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with Teamsters Local315 concerning the effects on you resulting from closingour Martinez facility and reduce to writing any agree-ment reached as a result of such bargaining.WE WILL reimburse you in the manner provided in theremedy sectionof thedecision in this case.The National Labor RelationsBoard hasfound that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.O. L. WILLIS, INC.